Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 01/08/2021 as modified by the preliminary amendment filed on 01/08/2021.  Claims 1-18 and 21-22 are now pending in the present application.
Information Disclosure Statement
The information disclosure statements submitted on 06/18/2021, 07/27/2021, 11/11/2021, 03/10/2022 and 04/21/2022 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 13-14, 17-18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over JEONG et al. (EP 3035752 A1, hereinafter Jeong) in view of OHASHI et al. (JP 2010154079 A, hereinafter Ohashi). 
Regarding Claim 1, Jeong discloses, A communications method, implemented by a user equipment (UE) (see e.g., “in operation 301, the electronic device 100 connects to a first network (e.g., an L TE network). For example, the electronic device 100 provides L TE service by connecting to the L TE network”, Fig. 3, [0104] and/or “the electronic device can access the L TE network (e.g., a Packet Switching (PS) service network) and provide the LTE service”, [0002] and/or “the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information”, [0107]), wherein the communications method comprises:
receiving a first message from a network side, wherein the first message requests the UE to perform circuit switched fallback (CSFB) as a called party (see e.g., “In operation 303, the electronic device 100 receives incoming call information of a second network (e.g., the CS service network) during the first network 30 (e.g., the L TE network) connection”, [0105]), wherein the first message comprises first information, and wherein the first information indicates an incoming call number (see e.g., “In operation 305, the electronic device 100, being connected to the first network, obtains the caller identification information (e.g., the caller phone number) of the incoming call information of the second network. For example, the electronic device 100 obtains the caller identification information from the incoming call information (e.g. ., a CS notification message or a paging request message) of the CS service network, received over the L TE network”, [0106]); and
wherein the preset condition comprises at least one of the incoming call number is restricted (see e.g., “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107]), 
Jeong fails to explicitly disclose sending a second message to the network side when a preset condition is met, wherein the second message indicates that the CSFB is rejected,
and wherein the preset condition comprises the UE is in a mode of automatically rejecting a CSFB incoming call.
In the same field of endeavor Ohashi discloses sending a second message to the network side when a preset condition is met, wherein the second message indicates that the CSFB is rejected (see e.g., “The APL 110 of the mobile device 100 determines whether or not a CS call can be received (step S209). Here, for example, the mobile device 100 is set to not use a CS call of a specific service such as a public mode, or is a terminal that cannot use a CS call of a specific service such as a ubiquitous module (registered trademark), or originates a call. When the APL 110 determines that the CS incoming call cannot be accepted because it is registered to reject the caller's telephone number, it rejects the incoming call by transmitting a Reject message for Paging (step S210)”, page 2, lines 37-41 and/or “The incoming call rejection unit 113 transmits an MT-TA message indicating rejection of incoming calls to the LTE-PS 13 when the incoming / outgoing possibility determination unit 111 determines that CS incoming is impossible, and sends a Reject message for Paging to the LTE-PS 13 toward the NW. Reject the incoming call by sending it”, page 5,  lines 34-36), and wherein the preset condition comprises at least one of the incoming call number is restricted or the UE is in a mode of automatically rejecting a CSFB incoming call (see e.g., “The mobile device 10 is a terminal capable of setting a specific CS service to an unusable state. For example, when the user sets the mobile device 10 to the public mode while driving or riding on a train, the mobile device 10 cannot use the AMR service and cannot receive a voice call”, page 5, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Jeong with Ohashi, in order to prevent waste of radio resources, degradation of the quality of the packet and drop of packet speed, when there is a an incoming call during packet communication of the mobile device (see Ohashi, page 3, lines 3-6). 
Regarding Claim 4, Jeong and Ohashi combined disclose, wherein the incoming call number is restricted when the incoming call number belongs to a preset incoming call blacklist or the incoming call number does not belong to a preset incoming call whitelist (see Jeong e.g., “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107] and/or “For example, when the caller identification information is included in a first reception control list (e.g., a blacklist), the processor 120 restricts the voice call connection and maintains the connection to the L TE network…when the caller identification information is included in a second reception control list (e.g., a white list), the processor 120”, [0039]).
Regarding Claim 5, Jeong and Ohashi combined disclose, displaying the incoming call number when the preset condition is that the UE is in the mode and the UE exits the mode (see Jeong e.g., “In operation 407, the electronic device 100, being connected to the first network, displays the caller identification information (the caller identification information obtained in operation 405) of the second network on a display 160.”, Fig. 4, [0112] and/or “When detecting the input information corresponding to an incoming call acceptance, the electronic device 100 connects the voice call by connecting to the second network in operation 413. For example, to connect the call of the CS service network, the electronic device 100 releases the L TE network connection and connects to the CS service network”, Fig. 4, [0115] and/or “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107]).
Regarding Claim 6, Jeong and Ohashi combined disclose, setting the UE to be in the mode in response to an instruction from a user, wherein the instruction instructs the UE to be in the mode (see Ohashi e.g., “The mobile device 10 is a terminal capable of setting a specific CS service to an unusable state. For example, when the user sets the mobile device 10 to the public mode while driving or riding on a train, the mobile device 10 cannot use the AMR service and cannot receive a voice call”, page 5, lines 3-5);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Jeong with Ohashi, in order to prevent waste of radio resources, degradation of the quality of the packet and drop of packet speed, when there is a an incoming call during packet communication of the mobile device (see Ohashi, page 3, lines 3-6). 
Regarding Claim 7, Jeong and Ohashi combined disclose, wherein the real-time packet switched data service comprises a real-time game service or a network live broadcast service (see Jeong e.g., “An electronic device may also be a smart home appliance. For example, smart home appliances may include at least one of a television (TV)…a TV box (e.g., Samsung HomeSync®, Apple TV®, or Google TV), a game console (e.g., Xbox® PlayStation ®), an electronic dictionary…”, [0024] and/or “provide an apparatus and a method for continuously providing a Long Term Evolution (LTE)-based data service in an electronic device”, [0005]).
Regarding Claim 8, Jeong and Ohashi combined disclose, wherein the first message comprises :a circuit switched service notification (see Jeong e.g., “the electronic device 100 receives incoming call information of a second network (e.g., the CS service network) during the first network 30 (e.g., the L TE network) connection.”, [0105]).
Regarding Claim 9, Jeong and Ohashi combined disclose, wherein the first information comprises a calling line identification f, and wherein the calling line identification field comprises a number type, a number display type, and the incoming call number (see Jeong e.g., “The electronic device further includes a display for displaying information, and the processor displays the caller identification information on the display and determines whether to connect the call based on the input information corresponding to the caller identification information displayed on the display.”, [0098] and/or “obtains the caller identification information (e.g., the caller phone number) of the incoming call information…”, [0106] and/or “when the caller identification information of the second network (e.g., the CS service network) is included in the reception control list (e.g., the white list), the electronic device…”,[0124]).
Regarding Claim 10, Jeong discloses, a communications apparatus (see e.g., Fig. 1, Electronic device 100), comprising:
a receiver (see e.g., Fig. 1, communication interface 170) configured to receive a first message from a network side, wherein the first message indicates to a user equipment (UE) to perform circuit switched fallback (CSFB) as a called party (see e.g., “In operation 303, the electronic device 100 receives incoming call information of a second network (e.g., the CS service network) during the first network 30 (e.g., the L TE network) connection”, [0105]), wherein the first message comprises first information, and wherein the first information indicates an incoming call number (see e.g., “In operation 305, the electronic device 100, being connected to the first network, obtains the caller identification information (e.g., the caller phone number) of the incoming call information of the second network. For example, the electronic device 100 obtains the caller identification information from the incoming call information (e.g. ., a CS notification message or a paging request message) of the CS service network, received over the L TE network”, [0106]); and
a processor (see e.g., Fig. 1, processor 120) coupled to the receiver and configured to determine whether a preset condition is met (see e.g., “the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information”, [0107]), wherein the preset condition comprises at least one of the incoming call number is restricted (see e.g., “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107]),
a transmitter coupled to the processor (see e.g., Fig. 1, communication interface 170) 
Jeong fails to explicitly disclose transmitter configured to send a second message to the network side when the preset condition is met, wherein the second message indicates that the CSFB is rejected,
and wherein the preset condition comprises the UE is in a mode of automatically rejecting a CSFB incoming call.
In the same field of endeavor Ohashi discloses transmitter configured to send a second message to the network side when a preset condition is met, wherein the second message indicates that the CSFB is rejected (see e.g., “The APL 110 of the mobile device 100 determines whether or not a CS call can be received (step S209). Here, for example, the mobile device 100 is set to not use a CS call of a specific service such as a public mode, or is a terminal that cannot use a CS call of a specific service such as a ubiquitous module (registered trademark), or originates a call. When the APL 110 determines that the CS incoming call cannot be accepted because it is registered to reject the caller's telephone number, it rejects the incoming call by transmitting a Reject message for Paging (step S210)”, page 2, lines 37-41 and/or “The incoming call rejection unit 113 transmits an MT-TA message indicating rejection of incoming calls to the LTE-PS 13 when the incoming / outgoing possibility determination unit 111 determines that CS incoming is impossible, and sends a Reject message for Paging to the LTE-PS 13 toward the NW. Reject the incoming call by sending it”, page 5,  lines 34-36), and wherein the preset condition comprises at least one of the incoming call number is restricted or the UE is in a mode of automatically rejecting a CSFB incoming call (see e.g., “The mobile device 10 is a terminal capable of setting a specific CS service to an unusable state. For example, when the user sets the mobile device 10 to the public mode while driving or riding on a train, the mobile device 10 cannot use the AMR service and cannot receive a voice call”, page 5, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Jeong with Ohashi, in order to prevent waste of radio resources, degradation of the quality of the packet and drop of packet speed, when there is a an incoming call during packet communication of the mobile device (see Ohashi, page 3, lines 3-6). 
Regarding Claim 13, Jeong and Ohashi combined disclose, wherein the incoming call number is restricted when the incoming call number belongs to a preset incoming call blacklist or the incoming call number does not belong to a preset incoming call whitelist (see Jeong e.g., “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107] and/or “For example, when the caller identification information is included in a first reception control list (e.g., a blacklist), the processor 120 restricts the voice call connection and maintains the connection to the L TE network…when the caller identification information is included in a second reception control list (e.g., a white list), the processor 120”, [0039]).
Regarding Claim 14, Jeong and Ohashi combined disclose, wherein when the preset condition is that the UE is in the mode, the processor is further configured to determine whether the UE exits the mode, and wherein the communications apparatus further comprises a display coupled to the processor and configured to display the incoming call number when the UE exits the mode (see Jeong e.g., “In operation 407, the electronic device 100, being connected to the first network, displays the caller identification information (the caller identification information obtained in operation 405) of the second network on a display 160.”, Fig. 4, [0112] and/or “When detecting the input information corresponding to an incoming call acceptance, the electronic device 100 connects the voice call by connecting to the second network in operation 413. For example, to connect the call of the CS service network, the electronic device 100 releases the L TE network connection and connects to the CS service network”, Fig. 4, [0115] and/or “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107] and/or “Fig. 1, Display 160”).
Regarding Claim 17, Jeong and Ohashi combined disclose, wherein the first message comprises :a circuit switched service notification (see Jeong e.g., “the electronic device 100 receives incoming call information of a second network (e.g., the CS service network) during the first network 30 (e.g., the L TE network) connection.”, [0105]).
Regarding Claim 18, Jeong and Ohashi combined disclose, wherein the first information comprises a calling line identification field, and wherein the calling line identification field comprises a number type, a number display type, and the incoming call number (see Jeong e.g., “The electronic device further includes a display for displaying information, and the processor displays the caller identification information on the display and determines whether to connect the call based on the input information corresponding to the caller identification information displayed on the display.”, [0098] and/or “obtains the caller identification information (e.g., the caller phone number) of the incoming call information…”, [0106] and/or “when the caller identification information of the second network (e.g., the CS service network) is included in the reception control list (e.g., the white list), the electronic device…”,[0124]).
Regarding Claim 21, Jeong discloses, a chip (see e.g., Fig. 1, Electronic device 100 and/or “The AP 210 may be implemented by, for example, a System on Chip (SoC) . According to an embodiment”, [0054] and/or “according to the present disclosure, may include at least one of an Application-Specific Integrated Circuit (ASIC) chip…”, [0233]), comprising:
comprising one or more processor (see e.g., Fig. 1, processor 120);
memory storing one or more programs and a first software application, wherein the one or more programs are configured to be executed by the one or more processors, and wherein the one or more programs include instructions (see e.g., “a Random Access Memory (RAM), a flash memory), etc. In addition, the program instructions may include high level language codes, which can be executed in a computer by using an interpreter, as well as machine codes”, [0235]) for: 
receiving, by user equipment (UE), a first message from a network side, wherein the first message requests the UE to perform circuit switched fallback (CSFB) as a called party (see e.g., “In operation 303, the electronic device 100 receives incoming call information of a second network (e.g., the CS service network) during the first network 30 (e.g., the L TE network) connection”, [0105]), wherein the first message comprises first information, and wherein the first information indicates an incoming call number (see e.g., “In operation 305, the electronic device 100, being connected to the first network, obtains the caller identification information (e.g., the caller phone number) of the incoming call information of the second network. For example, the electronic device 100 obtains the caller identification information from the incoming call information (e.g. ., a CS notification message or a paging request message) of the CS service network, received over the L TE network”, [0106]); and
wherein the preset condition comprises at least one of the incoming call number is restricted (see e.g., “In an alternative example, the electronic device 100 determines whether to connect (to receive) the call by comparing a reception control list with the caller identification information as shown in FIG. 5”, [0107]), 
Jeong fails to explicitly disclose sending a second message to the network side when a preset condition is met, wherein the second message indicates that the CSFB is rejected,
and wherein the preset condition comprises the UE is in a mode of automatically rejecting a CSFB incoming call.
In the same field of endeavor Ohashi discloses sending a second message to the network side when a preset condition is met, wherein the second message indicates that the CSFB is rejected (see e.g., “The APL 110 of the mobile device 100 determines whether or not a CS call can be received (step S209). Here, for example, the mobile device 100 is set to not use a CS call of a specific service such as a public mode, or is a terminal that cannot use a CS call of a specific service such as a ubiquitous module (registered trademark), or originates a call. When the APL 110 determines that the CS incoming call cannot be accepted because it is registered to reject the caller's telephone number, it rejects the incoming call by transmitting a Reject message for Paging (step S210)”, page 2, lines 37-41 and/or “The incoming call rejection unit 113 transmits an MT-TA message indicating rejection of incoming calls to the LTE-PS 13 when the incoming / outgoing possibility determination unit 111 determines that CS incoming is impossible, and sends a Reject message for Paging to the LTE-PS 13 toward the NW. Reject the incoming call by sending it”, page 5,  lines 34-36), and wherein the preset condition comprises at least one of the incoming call number is restricted or the UE is in a mode of automatically rejecting a CSFB incoming call (see e.g., “The mobile device 10 is a terminal capable of setting a specific CS service to an unusable state. For example, when the user sets the mobile device 10 to the public mode while driving or riding on a train, the mobile device 10 cannot use the AMR service and cannot receive a voice call”, page 5, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Jeong with Ohashi, in order to prevent waste of radio resources, degradation of the quality of the packet and drop of packet speed, when there is a an incoming call during packet communication of the mobile device (see Ohashi, page 3, lines 3-6).  
Allowable Subject Matter
Claims 2-3, 11-12, 15-16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior arts fail to teach, wherein the first message is received from the network side through a non-access stratum of the UE, and wherein the communications method further comprises:
parsing the first message through the non-access stratum of the UE; to obtain the first information, and reporting the first information to an application layer of the UE.
As to claim 11, the prior arts fail to teach, wherein the first message is received from the network side through a non-access stratum of the UE, wherein the apparatus further comprises a parser coupled to the processor, wherein the parser is configured to parse the first message through the non-access stratum of the UE to obtain the information, and wherein the transmitter is further configured to report the first information from the non-access stratum of the UE to an application layer of the UE.
As to claims 15, the prior arts fail to teach, wherein the apparatus further comprises a setter coupled to the processes, wherein the receiver is further configured to receive an instruction entered by a user, wherein the instruction instructs the setter to set the UE to be in the mode, wherein the processor is further configured to determine whether the UE has a real-time packet switched data service, wherein the setter is configured to either set, according to the instruction, the UE to be in the mode or set the UE to be in the mode when the processor determines that the UE has the real-time packet switched data service.
As to claim 22, the prior arts fail to teach, wherein the first message is received from the network side through a non-access stratum of the UE, and wherein the one or more programs further include instructions for:
parsing the first message through the non-access stratum of the UE to obtain the first information; and
reporting the first information to an application layer of the UE.
Claims 3, 12 and 16 are object as being dependent of an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645